My views in the cause at bar were stated in the first opinion adopted by this court on November 11, 1935. I agree that the judgment of the trial court was in error in canceling the lease under which plaintiff in error was diligently operating and developing its lease. I find, under the evidence, no cause for an inquiry upon remand as to damages to defendant in error for drainage. Since plaintiff in error was acting as a prudent operator was required to do, I find no reason for the allowance of cost of drilling and equipping Haynes No. 1 well, save and except suggestions contained in briefs of both parties on petition for rehearing when delay and doubt in final decision caused concessions to be made.